 

Exhibit 10.25

 



AMENDMENT TO EMPLOYMENT AGREEMENT

 

AMENDMENT AGREEMENT dated August 9, 2018 between Titan Pharmaceuticals, Inc.
(the “Company”) and Marc Rubin (“Executive”).

 

WHEREAS, the Company and Executive are parties to an employment agreement dated
September 29, 2016 (the “Employment Agreement”); and

 

WHEREAS, the Company and Executive wish to extend the Employment Agreement to
provide for uninterrupted service by the Executive

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants hereinafter set forth, the parties hereto do hereby agree as follows.
Capitalized terms not defined herein shall have the meanings set forth in the
Employment Agreement.

 

1.                  Term. Section 1.2 of the Employment Agreement is hereby
amended by deleting the reference to “two (2) years” and replacing it with
“thirty (30) months”.

 

2.                  Miscellaneous. Except as expressly amended by this Amendment
Agreement, the Agreement remains in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed as of the day and year first above written.

 



TITAN PHARMACEUTICALS, INC.         By: /s/ Sunil Bhonsle     Name: Sunil
Bhonsle     Title: Chief Executive Officer         EXECUTIVE         /s/ Marc
Rubin     Name: Marc Rubin  

 



 

 